Citation Nr: 0914914	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hyperaldosteronism.

2.  Entitlement to service connection for a chronic right 
ankle arthritic disorder.

3.  Entitlement to service connection for a chronic left 
ankle arthritic disorder.

4.  Entitlement to service connection for a chronic right 
hand arthritic disorder.

5.  Entitlement to service connection for a chronic left hand 
arthritic disorder.

6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to an initial rating in excess of 10 percent 
for the Veteran's right (major) shoulder tendonitis.

8.  Entitlement to an initial rating in excess of 10 percent 
for the Veteran's left (minor) shoulder tendonitis

9.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

10.  Entitlement to an initial compensable rating for a 
chronic headache disorder.

11.  Entitlement to an initial rating in excess of 30 percent 
post traumatic stress disorder (PTSD).

12.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.

13.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1996.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

The Board notes that since the last remand of February 2008, 
two issues that were on appeal then are no longer on appeal 
now, and two issues on appeal now were not on appeal then.  
Specifically, at the time of the February 2008 remand, the 
issues of entitlement to service connection for a chronic 
acquired psychiatric disorder to include depression with 
general malaise and fatigue and major depressive disorder, 
and entitlement to service connection for a chronic back 
disorder, were on appeal. In a January 2009 rating decision, 
service connection was granted for both of these issues.  
Consequently, they are no longer currently on appeal and will 
not be addressed by the Board.  Additionally, in a September 
2007 rating decision, service connection was granted for PTSD 
and degenerative joint disease of the cervical spine.  The 
Veteran has perfected an appeal of the ratings assigned for 
these conditions.  As such, these two issues are included in 
the present appeal and will be addressed by the Board in the 
decision below.

The Board additionally notes that the issue involving 
hyperaldosteronism was inadvertently mischaracterized at the 
time of the February 2008 remand as requiring new and 
material evidence.  A close review of the procedural history 
of this case reveals the claim is simply for direct service 
connection; new and material evidence is not required to 
reopen the claim.

The issue of entitlement to an initial increased rating for 
degenerative disease of the cervical spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not support a current 
diagnosis of hyperaldosteronism.   

2.  The competent medical evidence does not support a current 
diagnosis of a chronic right ankle arthritic disorder.   

3.  The competent medical evidence does not support a current 
diagnosis of a chronic left ankle arthritic disorder.   

4.  The competent medical evidence does not support a current 
diagnosis of a chronic right hand arthritic disorder.   

5.  The competent medical evidence does not support a current 
diagnosis of a chronic left hand arthritic disorder.   

6.  The competent medical evidence does not support a current 
diagnosis of chronic bronchitis.   

7.  The Veteran's right shoulder disability cannot be 
described as moderately severe.

8.  The Veteran's left shoulder disability cannot be 
described as moderately severe.

9.  The Veteran's hypertension is not manifested by diastolic 
pressure predominately 110 or more, or by systolic pressure 
predominantly 200 or more.

10.  The Veteran's chronic headache disorder is not 
manifested by prostrating attacks averaging in frequency of 
one in two months over the last several months.

11.  The Veteran's PTSD is not manifested by a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, a difficulty in 
understanding complex commands, an impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
or impaired abstract thinking.  

12.  The Veteran has been assigned a combined disability 
evaluation of 80 percent since November 1, 1996, however, the 
competent evidence does not show that the Veteran is 
precluded from substantially gainful employment as a result 
of his service- connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
hyperaldosteronism have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for service connection for a chronic right 
ankle arthritic disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for service connection for a chronic left 
ankle arthritic disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

4.  The criteria for service connection for a chronic right 
hand arthritic disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The criteria for service connection for a chronic left 
hand arthritic disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

6.  The criteria for service connection for chronic 
bronchitis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).

7.  The criteria for an initial rating in excess of 10 
percent for right shoulder tendonitis, involving muscle group 
I,  are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5024-5301 (prior to and since July 3, 
1997).

8.  The criteria for an initial rating in excess of 10 
percent for left shoulder tendonitis, involving muscle group 
I,  are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5024-5301 (prior to and since July 3, 
1997).

9.  The criteria for an initial rating in excess of 10 
percent for the Veteran's hypertension are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (prior to and since January 12, 1998).  

10.  The criteria for an initial compensable rating for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a , Diagnostic 
Code (DC) 8100 (2008).  

11.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125-4. 130, Diagnostic Code 9411 (2008).

12.  The criteria for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Arthritis has been identified as such a 
chronic disease eligible for presumptive service connection.

Here, the Veteran seeks service connection for 
hyperaldosteronism, bilateral ankle arthritis, bilateral hand 
arthritis, and bronchitis, but the objective medical evidence 
does not reveal a current diagnosis of any of these 
conditions. 

With regard to hyperaldosteronism, the only positive evidence 
of record is found in a January 2004 VA examination report.  
In that report, hyperaldosteronism is included as a 
diagnosis, along with hypertension.  However, the examination 
was for hypertension and it appears the hyperaldosteronism 
diagnosis was based entirely on the Veteran's reported 
medical history of having been diagnosed with the condition 
twenty years prior.  No objective testing was done to 
substantiate this diagnosis at the January 2004 VA 
examination.  Both prior to and since the January 2004 VA 
examination, diagnosis is not documented in the medical 
record.  At a March 2004 VA examination, the examiner found 
the Veteran's hyperaldosteronism had "resolved."  At a 
December 2006 VA examination, the Veteran was noted to have 
hyperaldosteronism "in remission."  Most recently, in an 
April 2007 VA Addendum report, and the examiner confirmed 
that, "[n]o dx [diagnosis] of hyperaldosteronism can be made 
at this time."  In explanation, the April 2007 examiner 
stated that while a single aldonsterone measurement obtained 
in 1987 reflected hyperaldosteronism, there has been no 
evidence of the condition since that time.  The examiner 
explained that the pertinent blood chemistry measurements, 
including those of  UA, Aldolase, ACTH, ADH, Cortisol, and 
potassium, have all been within normal limits.  The examiner 
further explained that the file contains no documentation of 
the conditions that cause hyperaldosteronism.  There is no 
current diagnosis found in the VA treatment notes of record.  
Accordingly, the Board cannot find that the medical evidence 
supports a current diagnosis of hyperaldosteronism.

As for the bilateral ankle arthritis, bilateral hand 
arthritis, and bronchitis, the evidence is similar.  As for 
the ankles, most recently the April 2007 VA examiner 
concluded, "[n]o current dx can be made for ankles."  As 
for the Veteran's hands, the examiner stated, "[n]o dx of 
hand condition can be made at this time."  In explanation, 
the examiner noted that the medical evidence reveals a normal 
range of motion of the ankles and hands bilaterally, and 
normal films of the ankles and hands were obtained in 
December 2006.  While the December 2006 evidence noted 
degenerative joint disease of a number of the Veteran's 
joints, including his ankles and hands, this appeared to be 
based on the Veteran's subjective complaints of stiffness as 
there were no objective findings made to support that 
diagnosis.  As pointed out by the April 2007 examiner, the 
Veteran's ranges of motion were normal and the x-rays were 
normal.  A VA examination conducted in August 1998 for the 
Veteran's hands revealed a "normal examination."  X-rays 
were normal.  In short, aside from the December 2006 report 
which was corrected by the April 2007 Addendum, the medical 
record contains no x-rays, treatment notes, or objective 
medical evidence of any kind documenting the existence of 
bilateral ankle arthritis or bilateral hand arthritis.  As 
such, the Board cannot find a current diagnosis of these 
conditions.

As for bronchitis, the April 2007 VA examiner found, "[n]o 
diagnosis of chronic bronchitis can be made at [sic] this 
time."  In explanation, the examiner stated, "[n]ormal 
physical examination for chest 12-20-06 with normal chest 
films. The diagnosis of chronic bronchitis requires 
productive cough [sic] for more than 3 months in each of two 
consecutive years."  As above, while the December 2006 
examiner noted bronchitis, as pointed out by the April 2007 
examiner, the finding was unsupported and contradicted by the 
objective diagnostic testing conducted.  Moreover, an August 
1998 VA respiratory examination failed to reveal bronchitis.  
There is no current diagnosis found in the VA treatment notes 
of record.  Accordingly, the Board cannot find that the 
medical evidence supports a current diagnosis of chronic 
bronchitis.
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
diagnoses of hyperaldosteronism, bilateral ankle arthritis, 
bilateral hand arthritis, and bronchitis, the other elements 
of service connection for each of these claims need not be 
addressed and the Veteran's claims for service connection 
must be denied.  Moreover, there is no evidence regarding 
these conditions dated from within one year of the Veteran's 
separation from service so as to warrant presumptive service 
connection under the chronicity provisions of 38 C.F.R. § 
3.307(a) and § 3.309(a).  

In reaching these conclusions the Board considered the 
Veteran's arguments in support of his assertions that she 
suffers from these conditions and that they are related to 
service.  However, the Veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). These arguments do not provide a factual predicate 
upon which compensation may be granted.  

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran has 
expressed his timely disagreement the original rating 
decisions that granted him service connection for each of the 
increased rating claims on appeal.  As such, the Veteran has 
appealed the initial evaluation assigned and the severity of 
his disabilities is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, it is noted in the medical evidence, (e.g., a 
VA examination from December 2006), that the Veteran is 
right-hand dominant, and thus the criteria pertinent to the 
"minor" extremity are for consideration in the analyses 
that follow.

A.	Right Shoulder and Left Shoulder Tendonitis
The Veteran's right and left shoulder disabilities have each 
been rated as 10 percent disabling under Diagnostic Code 
5301, a muscle code that applies to the extrinsic muscles of 
the shoulder girdle, including the trapezious, levator 
scapulae, and serratus magnus.  38 C.F.R. § 4.73, Diagnostic 
Code 5301 (2008).  Under this code, a "moderately severe" 
muscle injury is required to warrant a higher rating of 30 
percent in the dominant arm, and 20 percent in the non-
dominant arm.  The Board notes that on July 3, 1997, during 
the pendency of this appeal, diagnostic code series 5300 was 
revised.  Under the prior  version of the ratings a 
"moderately severe" muscle injury was also required to 
warrant a higher rating of 30 percent in the dominant arm, 
and 20 percent in the non-dominant arm, but, as described 
below, "moderately severe" was defined differently.

Under the old version of the rating criteria, a "moderately 
severe" muscle injury was defined as follows: Type of 
injury. Through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization; 
History and complaint. Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade. 
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present; Objective findings: Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups. 
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss. 

Under the current version of the regulations, a "moderately 
severe" muscle injury is defined as follows: (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment. 

The evidence here does not support a finding of a 
"moderately severe" muscle injury in either arm under 
either the current or prior version of the rating schedule.  
No scars have been noted on the Veteran's shoulders, and 
there is no evidence of moderate loss of deep fascia, loss of 
muscle substance, muscle resistance, strength , or endurance.  
For example, at the VA examination of December 2006, the 
right shoulder showed flexion to 150 degrees, abduction to 
130 degrees, and external internal rotation to 90 degrees.  
The left shoulder showed flexion to 150 degrees, abduction to 
130 degrees, and external and internal rotation to 90 
degrees.  At a VA examination of January 2004, the examiner 
noted there was no evidence of any muscle injury due to a 
missile or trauma.  The Veteran displayed a full range of 
motion, muscle strength was good, and reflexes and sensation 
were intact in the left shoulder.  At an October 2002 VA 
examination, the examiner found there were no scars, no 
evidence of deformity, and no evidence of muscle atrophy.  
Forward flexion was to 100 degrees bilaterally and abduction 
was to 90 degrees bilaterally.  At a VA examination in August 
1999 the range of motion of both shoulders was "within 
normal limits."  At a VA examination in May 1998 the 
Veteran's muscle strength was normal and symmetrical.  
Flexion was to 160 degrees bilaterally, abduction was to 160 
degrees bilaterally, and internal and external rotation were 
to 80 degrees bilaterally.  Normal flexion of the shoulder is 
to 180 degrees, abduction is to 180 degrees, external 
rotation is to 90 degrees, and internal rotation is to 90 
degrees.  See 38 C.F.R. § 4.71, Plate II.

Based on the evidence above, the Board cannot find that an 
increased rating of 20 percent is warranted under either the 
former or present version of the rating code.  The evidence 
does not show that this disability can be characterized as a 
"moderately severe" muscle injury under either version of 
the rating schedule.  For all of these reasons, the Veteran's 
claim is denied. 

The Board has additionally considered the application of the 
diagnostic codes pertaining to the shoulder and arm to 
determine if a higher rating may be warranted under another 
code, but finds none are raised by the medical evidence.  DC 
5200 is not applicable because it requires evidence of 
ankylosis.  Ankylosis is not supported by the ranges of 
motion above.  Diagnostic code 5201, for limitation of the 
arm, provides a 20 percent evaluation where motion of the arm 
is limited to the shoulder level, meaning 90 degrees or less 
of elevation/flexion or abduction, or where the motion of the 
arm is limited to midway between the side and shoulder.  See, 
38 C.F.R. § 4.71, Plate I.  This too is not supported by the 
ranges of motion described above.  Diagnostic code 5202 
provides for a 20 percent evaluation where there is a 
malunion of the humerus with either moderate or marked 
deformity, or where there is a recurrent dislocation of the 
humerus at the scapulohumeral joint with either frequent 
episodes and guarding of all arm movements or infrequent 
episodes and guarding of movement only at the shoulder level.  
X-rays taken in December 2006, October 2002, August 1999, and 
May 1998 do not indicate a malunion of the humerus and 
dislocation of the humerus is not noted in the medical 
record.  Finally, DC 5203 requires evidence of either a 
malunion or nonunion of the clavicle or scapula.  This too is 
not supported by the medical evidence, including x-ray 
reports.

For all of these reasons, an initial rating in excess of 10 
percent for the Veteran's bilateral shoulder disability is 
not justified.  In reaching this conclusion, the Board has 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the appellant contends his disability 
is essentially manifested by pain.  While pain on motion has 
been documented in the evidence, the exact limitation not 
motion due to pain has not been specified.  Moreover, the 
December 2006 VA examiner, for example, found no additional 
limitation of motion on repetitive use of the shoulders 
bilaterally.  For all of these reasons, the Board finds that 
the 10 percent rating assigned adequately compensates the 
Veteran for the level of impairment caused by his right and 
left shoulder disabilities.

B.	Hypertension
The Veteran's hypertension has been rated noncompensably 
under Diagnostic Code 7101.  Under Diagnostic Code 7101, a 20 
percent rating is allowed only where the evidence shows 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The Board notes that on 
January 12, 1998, during the pendency of this appeal, 
diagnostic code series 7100 was revised.  Under the prior  
version of the ratings, a 20 percent rating was warranted 
where the evidence showed diastolic pressure predominantly 
110 or more with definite symptoms.

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next higher 20 percent evaluation 
under Diagnostic Code 7101 under either version of the code.  
In short, there is no evidence of diastolic blood pressure 
readings predominantly over 110, as is required under both 
versions of the code, or a systolic blood pressure reading 
over 200 under the new version of the code.  For example, at 
a VA examination of April 2006, the Veteran's blood pressure 
was measured at 140/90, 128/80, and 136/95.  At a VA 
examination of March 2004 his blood pressure was 143/85, 
149/95, and 164/97.  At a VA examination in January 2004 his 
blood pressure was 164/112, 144/100, and 110/82.  VA 
treatment notes also do not support the measurements 
necessary for a higher rating.  For example, the following 
readings appear in the treatment records: 123/74 in July 
2008, 130/67 in February 2007, 126/90 in December 2006, 
140/87 in December 2005, 140/82 in August 2004, 132/80 in 
December 2003, 158/100 in March 2002, 126/86 in October 2001, 
120/84 in May 1999, and 154/101 in August 1997.

The Board has considered whether any alternate Diagnostic 
Code might afford a higher rating here.  However, there are 
no alternate Diagnostic Codes relevant to the claim.  Based 
on the foregoing, there is no support for a compensable 
evaluation for the Veteran's hypertension. 

C.	Chronic Headache Disorder
The Veteran is currently in receipt of a noncompensable 
evaluation for his chronic headache disorder under DC 8100.  
Under DC 8100, a 10 percent evaluation is assigned for 
migraine headaches manifested by characteristic prostrating 
attacks that average one in two months over the last several 
months.  

The Board does not find evidence of prostrating attacks that 
average one in two months over several months in the medical 
record.  For example, at a VA examination of April 2006, the 
examiner specifically found the Veteran's headaches are "not 
prostrating; ordinary activity is possible."   At a VA 
examination in March 2004 the Veteran reported that while he 
experienced headaches about every two months, he said they 
were not severe and that he treated them with Tylenol and 
went on with his daily activities.  He reported missing work 
twice in the past year due to headaches.  At a VA examination 
of January 2004, the Veteran similarly reported missing two 
days of work over the past year due to his headaches.  The VA 
treatment notes of record are similarly silent as to 
documentation of prostrating headaches.  As such, the Board 
cannot find that the Veteran suffers from prostrating 
attacks.

The Board has considered whether any alternate Diagnostic 
Code might afford a higher rating here.  However, there are 
no alternate Diagnostic Codes relevant to the claim.  Based 
on the foregoing, there is no support for a compensable 
evaluation for the Veteran's headaches. 

D.	PTSD
The Veteran seeks ratings in excess of the 30 percent he is 
currently assigned for his PTSD.  The Board notes that the 
rating schedule criteria for determining the disability 
evaluations to be assigned for PTSD was changed effective 
November 7, 1996.  While a number of the claims in this 
matter were filed prior to this date, the Board notes that 
the Veteran's claim for PTSD was not filed until October 
1997.  As such, only the current version of the rating 
schedule applies.

Under the General Rating Formula for Mental Disorders, the 
next higher rating of 50 percent ratings is warranted in the 
presence of the following evidence:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent 
evaluation assigned to the Veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor but concludes that the 
evidence shows a level of disability which most closely 
approximates the assigned 30 percent disability rating.  See 
38 C.F.R. § 4.7 (2007).  

First, the Veteran's GAF scores indicate only mild symptoms.  
At a VA examination of December 2006 the Veteran was assigned 
a GAF score of 65, and at a VA examination of January 2004 he 
was assigned a GAF score of 68.  As noted above, a GAF score 
of 61-70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Additionally, the Veteran's PTSD is not manifested by a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, a 
difficulty in understanding complex commands, an impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), 
impaired judgment, or impaired abstract thinking.  As for his 
affect, a VA treatment record of July 2008 noted the 
Veteran's affect was appropriate with good stability, and 
showed a normal range and normal intensity.  In addition, 
while his affect was noted as "constricted" at VA 
examinations of December 2006 and January 2004, this is not a 
flattened affect.  As for the Veteran's speech, the July 2008 
VA treatment record noted the Veteran spoke at a normal rate 
and rhythm, and with a normal structure and flow of ideas.  
As for panic attacks, the Veteran has not contended he 
suffers from panic attacks and no panic attacks are noted in 
the record anywhere.  As for his cognitive functioning, 
including the ability to understand complex commands, memory 
functioning, judgment, and abstract thinking, the record is 
similarly devoid of any impairment.  The July 2008 VA 
treatment record found the Veteran's thoughts and perceptions 
were coherent, logical, goal directed, of good continuity, 
and relevant.  His associations were not loose, self-
contradictory, or idiosyncratic.  His judgment and insight 
were noted to be intact.  At a VA examination of December 
2006, the examiner found the Veteran's thoughts were clear 
and goal-oriented.  His cognitive abilities were grossly 
intact.  At a VA examination of January 2004, the examiner 
similarly found the Veteran's thoughts were clear and goal-
oriented and that his cognitive skills were grossly intact.

A review of the record does reveal some symptoms contemplated 
by the 50 percent rating, but the Board does not find this 
evidence justifies such a rating.  For example, depression 
was noted in the July 2008 treatment record, as well as in 
the December 2006 and January 2004 VA examination reports.  
The Board notes, however, that the Veteran has been 
separately service-connected for major depression.  In 
addition, there is also some evidence supporting a difficulty 
in establishing and maintaining effective work and social 
relationships.  Both VA examiners made note of the Veteran's 
report of his difficulty with concentration and focus in the 
workplace.  However, the Board notes the Veteran has 
maintained full-time employment throughout the course of this 
appeal, and has been with his present employer since 1998.  
Additionally, the record shows the Veteran has been married 
for 29 years to his wife.

The overall effect of the Veteran's symptoms of PTSD do not 
approximate the criteria required for a 50 percent rating.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor, however, for all of the 
reasons discussed above, the evidence does not create a 
reasonable doubt regarding the level of disability from the 
Veteran's PTSD, and Board finds the 30 percent rating is the 
appropriate rating. 

TDIU
The Veteran seeks a total rating based on individual 
unemployability.  The Board notes that the regulation 
pertaining to TDIU was changed effective November 7, 1996.  
While a number of the claims in this matter were filed prior 
to this date, the Board notes that the Veteran's claim for 
TDIU was not filed until October 1997.  As such, only the 
current version of the regulation applies.

VA regulations indicate that when a Veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation. Marginal employment is not considered 
substantially gainful employment.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for Veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In determining whether the Veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the Veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

Here, the record shows the Veteran has been in receipt of an 
80 percent combined disability rating since November 1, 1996.  
Accordingly, the Veteran meets the threshold requirements set 
forth under 38 C.F.R. § 4.16(a).  Therefore, the sole 
question for consideration is whether he is unable to obtain 
and maintain substantially gainful employment due to service-
connected disability.
 
A review of the evidence does not support the Veteran's claim 
of unemployability.  Significantly, the evidence indicates 
the Veteran has been working throughout the appeal period.  
Most recently, a VA treatment record of July 2008 noted the 
Veteran works for Wal-Mart full-time as a database 
administrator.  At the VA PTSD examination of January 2004 
the Veteran reported he had been working at Wal-Mart in this 
capacity for six years.  The evidence reveals the Veteran 
holds a bachelor's degree in information systems.  
Additionally, as noted above, the Veteran has been assigned 
GAF scores of 65 and 68 by VA examiners.  The Veteran's GAF 
scores are probative of his level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  The GAF scores here indicate a well-
functioning individual with only mild impairment.  Moreover, 
the December 2006 VA examiner noted that the Veteran's 
service-connected headaches, while causing decreased 
concentration at work, have caused him to miss work only 
twice in the last four years.  The October 2002 VA joints 
examiner explicitly found the Veteran's service-connected 
shoulders and other joint conditions do not cause him to be 
unemployable.  For all of these reasons, the Board finds the 
requirements for TDIU have not been met.

The Veteran himself contends he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board finds that the evidence is not in 
equipoise on the matter of whether the Veteran is 
unemployable due to his service connected disabilities.  The 
benefit of the doubt rule is not for application. 38 U.S.C.A. 
§ 5107(b) (West 2002).  The claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2001, February 2004, January 2006, August 2006, March 
2008 and May 2008 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letters of March 2008 and May 2008 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.
The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  He has been given numerous VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for hyperaldosteronism is denied.

Service connection for a chronic right ankle arthritic 
disorder is denied.

Service connection for a chronic left ankle arthritic 
disorder is denied.

Service connection for a chronic right hand arthritic 
disorder is denied.

Service connection for a chronic left hand arthritic disorder 
is denied.

Service connection for chronic bronchitis is denied.

An initial rating in excess of 10 percent for the Veteran's 
right (major) shoulder tendonitis is denied.

An initial rating in excess of 10 percent for the Veteran's 
left (minor) shoulder tendonitis is denied.

An initial rating in excess of 10 percent for hypertension is 
denied.

An initial compensable rating for a chronic headache disorder 
is denied.

An initial rating in excess of 30 percent post traumatic 
stress disorder is denied.


REMAND

In both the July 2004 Board remand and again in the February 
2008 Board remand, the RO was directed to adjudicate both 
whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for hypercholesteremia and service connection for 
chronic head injury residuals, a chronic nasal disorder to 
include bloody nose residuals, right ear hearing loss 
disability, and an undiagnosed illness manifested by joint 
pain to include Gulf War Syndrome. The Veteran and his 
accredited representative were to be informed of the decision 
by letter that included notification of appellate rights.  
Upon review of the claims file, the Board finds that the 
development most recently ordered has, again, not been 
accomplished.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The matter must be remanded again 
for this development.

Additionally, a remand is required in order to afford the 
Veteran a VA examination to assess any radiculopathy or nerve 
involvement associated with his cervical spine disability.  
The General Rating Formula for Diseases and Injuries of the 
Spine expressly provides for a separate rating for 
neurological symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 Note(1) (2007).   In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

Here, there is recent evidence suggesting a neurological 
component to the Veteran's cervical spine disability.  In an 
August 2007, the Veteran underwent a neurological examination 
for a long-standing problem of involuntary jerking of the 
left arm.  The Veteran was diagnosed with segmental myoclonus 
of the left upper extremity, and the examiner noted a 
possible relationship between this and the Veteran's 
degenerative joint disease of the cervical spine.  The Board 
notes that the involuntary jerking of the Veteran's left arm 
has been variously diagnosed over the years.  For example, in 
August 2001 the Veteran was diagnosed with a chronic tic 
disorder.  In April 2001 it was attributed to myoclonic 
epilepsy.  In February 2001 it was related to Gulf War 
Syndrome.  While the Board is cognizant that a VA examination 
of the Veteran's cervical spine was conducted recently in 
December 2006, the examiner did not address the left arm 
twitching and instead related other neurological 
symptomatology to degenerative joint disease of the hands, 
which, as discussed above, the Board does not find the 
Veteran has.  In short, the Board cannot adjudicate this 
claim without a further examination reconciling the recent 
evidence and providing information sufficient for rating 
purposes as to the extent of the neurological impairment, if 
any.  Finally, the Board notes that based on the evidence of 
record at the present time, the Veteran does appear to be 
underrated for his cervical spine disability based on his 
combined range of motion displayed at the December 2006 VA 
examination.  The RO should consider this evidence when re-
evaluating the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate both whether new and 
material evidence has been submitted to 
reopen the Veteran's claim of entitlement 
to service connection for 
hypercholesteremia and service connection 
for chronic head injury residuals, a 
chronic nasal disorder to include bloody 
nose residuals, right ear hearing loss 
disability, and an undiagnosed illness 
manifested by joint pain to include Gulf 
War Syndrome.  The Veteran and his 
accredited representative are to be 
informed of the decision by letter that 
includes notification of appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.

2.  Schedule the Veteran for an 
examination of the cervical spine, that 
includes a neurological examination, in 
order to identify and describe any 
evidence of neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the Veteran's degenerative joint 
disease of the cervical spine.  
Specifically, the examiner should address 
the involuntary jerking of the Veteran's 
left arm and the August 2007 neurological 
assessment that diagnosed him with 
segmental myoclonus and questionably 
attributed it to his cervical spine 
disability.

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
applicable neurological diagnostic codes.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  
	
3.  After the above actions have been 
completed with regard to the cervical 
spine, readjudicate the Veteran's claim.  
In doing so, note the Veteran's combined 
range of motion findings documented in 
the December 2006 VA examination report.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


